 



Exhibit 10.15
AMENDMENT NUMBER 2 TO MEMBERS AGREEMENT
     THIS AMENDMENT NUMBER 2, dated as of July 8, 2004 (this “Amendment”), to
the Members Agreement, dated as of September 18, 2002 (as amended or
supplemented from time to time as permitted thereby, the “Members Agreement”),
among CF LEASING LTD., a company with limited liability organized and existing
under the laws of Bermuda (together with its successors and permitted assigns,
the “Company”), FB AVIATION & INTERMODAL FINANCE HOLDING B.V. (f/k/a MeesPierson
Transport & Logistics Holding B.V.), a Besloten Vennootschap organized and
existing under the laws of The Netherlands (“FBH”), and CRONOS EQUIPMENT
(BERMUDA) LIMITED, a limited liability company organized and existing under the
laws of Bermuda (“Cronos”), and joined by CRONOS CONTAINERS (CAYMAN) LTD., a
company organized and existing under the laws of the Cayman Islands and by THE
CRONOS GROUP, a société anonyme holding organized and existing under the laws of
Grand Duchy of Luxembourg..
W I T N E S S E T H:
     WHEREAS, the parties have previously entered into the Members Agreement,
dated as of September 18, 2002;
     WHEREAS, the parties desire to amend the Members Agreement in order to
(i) increase the Commitment of each Member to Twenty Million Dollars
($20,000,000), (ii) limit distributions of Net Cash Flow to Members on or prior
to December 31, 2005, and (iii) make certain other amendments consistent with
the foregoing;
     NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
     ARTICLE XVII DEFINED TERMS. CAPITALIZED TERMS USED IN THIS AMENDMENT AND
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED IN THE LOAN
AGREEMENT.
     ARTICLE XVIII FULL FORCE AND EFFECT. OTHER THAN AS SPECIFICALLY MODIFIED
HEREBY, THE MEMBERS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH THE TERMS AND PROVISIONS THEREOF AND IS HEREBY RATIFIED AND
CONFIRMED BY THE PARTIES HERETO.
     ARTICLE XIX AMENDMENT TO THE MEMBERS AGREEMENT. EFFECTIVE UPON THE DATE
HEREOF, FOLLOWING THE EXECUTION AND DELIVERY HEREOF,
     SECTION 19.1. Section 4.1 shall be amended by deleting clause (a) in its
entirety and replacing it with the following:
"(a) Except as set forth in Section 4.1(b) below, and subject to (A) Applicable
Law (including, without limitation, Section 54 of the Companies Act 1981 of
Bermuda) and (B) reasonable reserves as determined by the Company’s Board of
Directors, on each Payment

 



--------------------------------------------------------------------------------



 



Date, the Net Cash Flow for such Payment Date will be retained by the Company or
distributed by way of dividend, distribution of contributed surplus or other
distribution to the Members as follows:

  (1)   for each Payment Date occurring on or prior to December 31, 2005, such
Net Cash Flow shall be retained by the Company and be used by the Company to
acquire additional Containers; and  

  (2)   for each Payment Date occurring on or subsequent to December 31, 2005,
any and all Net Cash Flow shall be distributed to the Members in the following
order of priority: (i) first, to the Members in proportion to, and to the extent
of, the positive balance standing in each such Member’s Unrecovered Contribution
Account, if any, and (ii) thereafter, to the Members in proportion to their
respective Sharing Ratios.”; and  

     SECTION 19.2. The Commitment of each Member shall be increased to Twenty
Million Dollars ($20,000,000). Accordingly. Exhibit C to the Members Agreement
shall be amended by deleting it in its entirety and replacing it with the
Exhibit C attached hereto.
     ARTICLE XX REPRESENTATIONS AND WARRANTIES.
     Each of the Company and FBH hereby confirms that each of the
representations and warranties set forth in Articles V of the Members Agreement
are true and correct as of the date first written above with the same effect as
though each had been made as of such date, except to the extent that any of such
representations and warranties expressly relate to earlier dates.
     ARTICLE XXI EFFECTIVENESS OF AMENDMENT; TERMS OF THIS AMENDMENT.
     SECTION 21.1. This Amendment shall become effective as of July 8, 2004.
     SECTION 21.2. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.
     SECTION 21.3. On and after the execution and delivery hereof, (i) this
Amendment shall be a part of the Members Agreement, and (ii) each reference in
the Members Agreement to “this Agreement” or “hereof”, “hereunder” or words of
like import, and each reference in any other document to the Members Agreement
shall mean and be a reference to the Members Agreement as amended or modified
hereby.
     ARTICLE XXII FUTURE AMENDMENTS TO MEMBERS AGREEMENT. PURSUANT TO AMENDMENT
NO. 1 TO THE MEMBERS AGREEMENT, DATED AS OF JUNE 15, 2004, SECTION 8.13 OF THE
MEMBERS AGREEMENT WAS DELETED. FOR THE AVOIDANCE OF DOUBT, THE PARTIES HERETO
AGREE THAT THE EFFECTIVENESS OF ANY AMENDMENT, WAIVER OR MODIFICATION OF ANY
PROVISION OF THE MEMBERS AGREEMENT, EXECUTED AFTER JULY 8, 2004, SHALL NOT
REQUIRE THE WRITTEN CONSENT OF CRONOS CONTAINERS (CAYMAN) LTD.

 



--------------------------------------------------------------------------------



 



     ARTICLE XXIII EXECUTION IN COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED BY
THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE
AN ORIGINAL AND ALL OF WHICH SHALL CONSTITUTE TOGETHER BUT ONE AND THE SAME
AGREEMENT.
     ARTICLE XXIV GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAW
PRINCIPLES; PROVIDED THAT SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.
     ARTICLE XXV CONSENT TO JURISDICTION. ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR ANY
TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE CITY AND COUNTY OF NEW YORK, STATE OF NEW YORK AND EACH PARTY HERETO
HEREBY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF
ENFORCING THIS AMENDMENT, EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE
PARTIES HERETO HEREBY IRREVOCABLY APPOINT AND DESIGNATES CT CORPORATION SYSTEM,
HAVING AN ADDRESS AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK, 10011, ITS TRUE AND
DULY AUTHORIZED AGENT FOR THE LIMITED PURPOSE OF RECEIVING AND FORWARDING LEGAL
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH PARTY HERETO AGREES
THAT SERVICE OF PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF
SUCH PROCESS ON SUCH PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1402, EACH PARTY HERETO SHALL MAINTAIN THE DESIGNATION AND APPOINTMENT
OF SUCH AUTHORIZED AGENT UNTIL THE TERMINATION OF THE MEMBERS AGREEMENT. IF SUCH
AGENT SHALL CEASE TO SO ACT, THE PARTIES HERETO SHALL IMMEDIATELY DESIGNATE AND
APPOINT ANOTHER SUCH AGENT AND SHALL PROMPTLY DELIVER TO THE PARTIES HERETO
EVIDENCE IN WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first above written.

              CF LEASING LTD.
 
       
 
  By:   /s/ PETER J. YOUNGER
 
      Name: Peter J. Younger
 
      Title: Director

 



--------------------------------------------------------------------------------



 



              FB AVIATION & INTERMODAL FINANCE
HOLDING B.V. (f/k/a     MeesPierson Transport &
Logistics Holding B.V.)
 
       
 
  By:   /s/ J.W. HUIJPERS
 
      Name: J.W. Huijpers
 
      Title: Director
 
       
 
  By:   /s/ F.J. VAN LANSCHOT
 
      Name: F.J. van Lanschot
 
      Title: Director

 



--------------------------------------------------------------------------------



 



              CRONOS CONTAINERS (CAYMAN) LTD.
 
       
 
       
 
  By:   /s/ PETER J. YOUNGER
 
      Name: Peter J. Younger
 
      Title: Director

 



--------------------------------------------------------------------------------



 



              THE CRONOS GROUP
 
       
 
       
 
  By:   /s/ PETER J. YOUNGER
 
      Name: Peter J. Younger
 
      Title: Director

 



--------------------------------------------------------------------------------



 



              CRONOS EQUIPMENT (BERMUDA) LIMITED
 
       
 
       
 
  By:   /s/ PETER J. YOUNGER
 
      Name: Peter J. Younger
 
      Title: Director

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to Members Agreement
STATED AMOUNTS AND PERCENTAGES
FOR MEMBERS

                  Name of Member   Sharing Ratio     Aggregate Commitment  
Cronos Equipment (Bermuda) Limited
    50 %   $ 20,000,000  
 
               
FB Aviation and Intermodal Finance Holding B.V.
    50 %   $ 20,000,000  

 



--------------------------------------------------------------------------------



 



Exhibit 10.37
Assignment Declaration
We the undersigned as the duly authorized representatives of MKB Bank Rt. hereby
make the following statement:
This is to confirm that effective this date we have finally and without further
conditions assigned the Assigned Assets ( as per definitions below) to Centrál
Workout Pénzügyi Részvénytársaság. In addition the Bank appoints the Assignee to
proceed as its legal successor and appointee should there a need arise to prove
that during the Liquidation Proceedings in connection with exercising creditors
rights or in general before authorities and interested third parties.
In addition the Bank appoints the Assignee to proceed as its legal successor and
appointee should there a need arise to prove that during the Liquidation
Proceedings in connection with exercising creditors rights or in general before
authorities and interested third parties.
The Bank represents to whom it may concern that
The Assigned Assets include all right, title, and interest of the Bank in and to
any and all claims for monies due the Bank by TOEMT for monies lent by the Bank
or by any predecessor-in-interest to TOEMT, or for monies due to the Bank as
guarantor or surety, including all principal, interest, penalties, default
interest, charges, fees, and assessments whatsoever, whether now known or
hereinafter discovered.

1   Definitions

“Assignee” refers to Central Workout Pénzügyi Rt., a company organized and
existing under the laws of the Republic of Hungary, and its successors and
assigns;
“Assigned Assets” refers to all of the rights and benefits of the Bank under or
in respect of the Credit Documentation and the TOEMT Claims including, without
limitation:

  (a)   all principal,, interest, penalties, default interest, charges, fees,
and assessments whatsoever due to the Bank by TOEMT 1 and TOEMT 2, whether now
known or hereinafter discovered;     (b)   all rights and interests of the Bank
in and in respect of the benefit of any security and in respect of amounts owing
to the Bank by TOEMT 1 and TOEMT 2; and     (c)   all of the Bank’s right to
prove in the Insolvency Proceedings of TOEMT 1 and TOEMT 2 with the exception of
those rights that the bank may exercise only personally according to the
Hungarian law.

“Bank” refers to MKB Bank Rt., a financial institution organized and existing
under the laws of the Republic of Hungary, also known by its English name, the
Hungarian Foreign Trade Bank;
“Consolidation Agreement” refers to the agreement dated December 15, 1992 made
by and among the Bank, TOEMT 1 and/or TOEMT 2, and Cronos Containers Limited;

 



--------------------------------------------------------------------------------



 



“Credit Documentation” includes, without limitation, that certain Loan
Agreement, dated June 14, 1985, by and between TOEMT 1 and the Bank, the
Consolidation Agreement, and each and every other loan agreement, security
agreement, and guarantee agreement of every nature and description entered into
by and between the Bank, any predecessor-in-interest, and TOEMT 1 and/or TOEMT
2, including all supporting documentation, such as promissory notes issued by
TOEMT 1 and TOEMT 2, etc.;
“Insolvency Officer” refers to any receiver, administrator, liquidator,
provisional liquidator, administrative receiver, trustee, supervisor of a
voluntary arrangement, similar officer appointed pursuant to a scheme of
arrangement under Section 425 of the U.K. Companies Act 1985 (as amended or
re-enacted from time to time) or similar officer appointed under the U.K.
Insolvency Act 1986 (as amended or re-enacted from time to time) or any other
officer appointed under any other procedure under any law or any jurisdiction
of, or having, similar or analogous powers over all or any of the assets of
TOEMT 1 or TOEMT 2;
“Insolvency Proceedings” refers to receivership, administration, liquidation
(including the Liquidation Proceedings), appointment of a provisional
liquidator, winding-up, dissolution, voluntary arrangement, scheme of
arrangement under Section 425 of the U.K. Companies Act 1985 (as amended or
re-enacted from time to time) or any insolvency procedure under the U.K.
Insolvency Act 1986 (as amended or re-enacted from time to time) or any other
procedure under any law of any jurisdiction of, or having, a similar or
analogous nature of effect.
“Liquidation Proceedings” refers to the TOEMT 1 Liquidation Proceeding and the
TOEMT 2 Liquidation Proceeding;
“TOEMT” refers to TOEMT 1 and TOEMT 2;
“TOEMT 1” refers to Transocean Equipment Manufacturing and Trading Limited (in
liquidation), a company organized under the laws of England and Wales with
registered number 1611473;
“TOEMT Claims” refers to the TOEMT 1 Claim, the TOEMT 1 Other Claims, and the
TOEMT 2 Claims.
“TOEMT 1 Claim” refers to the Bank’s claim, as stated in the Bank’s Proof of
Debt on Form 4.25, dated December 18, 2003, in the amount of U.S. $32,593,762 of
principal and U.S. $5,885,803.66 in interest, filed by the Bank in the TOEMT 1
Liquidation Proceeding, as supplemented or amended from time to time;
“TOEMT 1 Liquidation Proceeding” refers to the liquidation proceedings of TOEMT
1 in the High Court of Justice, Chancery Division, London, England (No. 4731 of
2004);
“TOEMT 1 Other Claims” refers to any and all claims, other than the TOEMT 1
Claim, that the Bank may have as creditor of TOEMT 1;
“TOEMT 2” refers to Transocean Equipment Manufacturing and Trading Limited (in
liquidation), a company organized under the laws of the Isle of Man with
registered number 56415C;
“TOEMT 2 Liquidation Proceeding” refers to the liquidation proceedings of TOEMT
2 in the High Court of Justice, Chancery Division, London, England (No. 4732 of
2004);

 



--------------------------------------------------------------------------------



 



“TOEMT 2 Claim” refers to any and all claims that the Bank may have as creditor
of TOEMT 2.
In order to enforce this Assignment the Bank irrevocably represents that the
Assignee shall have full power, as the legal successor of the Bank with respect
to the Assigned Assets , take all steps and actions, sign all agreements and
certificates and other documents that are required to be signed in the course of
transferring the Assigned Assets to the successors or agents of the Assignee.
Budapest, 27th March
MKB BANK Rt.

             
 
  /s/ ANDRÁS PETE       /s/ GYULA FONYO
 
           
Name dr.
  András Pete   Name dr.   Gyula Fonyo
 
           
Title
  Director   Title   Director
 
           

 



--------------------------------------------------------------------------------



 



ENDORSEMENT
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, CENTRAL
WORKOUT PÉNZÜGYI Rt. (“Assignor”) hereby assigns all of its right, title, and
interest in and to the Assigned Assets and in and to each and every other right,
power, and benefit granted to Assignor by this Assignment of Assets to Cronos
Containers N.V., a company organized and existing under the laws of the
Netherlands Antilles, such assignment to be effective this 27th day of March,
2006.

            CENTRAL WORKOUT PÉNZÜGYI Rt.
      By:   /s/ ZOLTÁN VARGA         Zoltán Varga        Chief Executive
Officer     

 



--------------------------------------------------------------------------------



 



Exhibit 10.38
ASSIGNMENT OF ASSETS

1   Interpretation

1.1   Definitions

As used in this Assignment of Assets (“Assignment”) the following terms shall
have the meanings given below:
"Assignee” refers to Cronos Containers, N.V., a company organized and existing
under the laws of the Netherlands Antilles, and its successors and assigns;
"Assigned Assets” refers to all of the rights and benefits of the Contrin
Creditors under or in respect of the TOEMT Claims including, without limitation:

  (a)   all principal, interest, penalties, default interest, charges, fees,
assessments, and monies whatsoever due to the Contrin Creditors by TOEMT 1 and
TOEMT 2, whether now known or hereinafter discovered;     (b)   all rights and
interests of the Contrin Creditors in and in respect of the benefit of any
security and in respect of amounts owing to the Contrin Creditors by TOEMT 1 and
TOEMT 2; and     (c)   all of the Contrin Creditors’ right to prove in the
Insolvency Proceedings of TOEMT 1 and TOEMT 2.

For the avoidance of any doubt, the Assigned Assets exclude claims against
persons controlling or purporting to act for and on behalf of TOEMT 1, TOEMT 2
and Reefer Equipment Limited but include the rights and benefits of the Contrin
Creditors in and to any and all claims against TOEMT 1 and TOEMT 2. The
assignment does not comprise in any way any claim of Contrin Creditors against
third parties, with the exception of TOEMT 1 and TOEMT 2, such as defendants in
the criminal procedure pending in Austria with the Criminal Court of Vienna, any
natural person including third parties former representatives, officers or
managers of TOEMT and / or Contrin and does not hinder Contrin Creditors to seek
reimbursement of their damages as a result of container purchase contracts
entered with Toemt against any other party with the exception of TOEMT 1 or
TOEMT 2.
"Contrin Creditors” refers to Contrin Konsortium 1988/1, Contrin Konsortium
1988/S, Contrin Übersee Transportgeräte Handelsgesellschaft m.b.H & Co KG 1989,
Contrin Übersee Transportgeräte Handelsgesellschaft m.b.H & Co KG 1990,
Container Leasing GmbH (1993), and Contrin Worldwide Containerleasing GmbH (1994
& 1995), each a limited liability company or partnership organized and existing
under the laws of Austria;

1



--------------------------------------------------------------------------------



 



"Insolvency Officer” refers to any receiver, administrator, liquidator,
provisional liquidator, administrative receiver, trustee, supervisor of a
voluntary arrangement, similar officer appointed pursuant to a scheme of
arrangement under Section 425 of the U.K. Companies Act 1985 (as amended or
re-enacted from time to time) or similar officer appointed under the U.K.
Insolvency Act 1986 (as amended or re-enacted from time to time) or any other
officer appointed under any other procedure under any law or any jurisdiction
of, or having, similar or analogous powers over all or any of the assets of
TOEMT 1 or TOEMT 2;
"Insolvency Proceedings” refers to receivership, administration, liquidation
(including the Liquidation Proceedings), appointment of a provisional
liquidator, winding-up, dissolution, voluntary arrangement, scheme of
arrangement under Section 425 of the U.K. Companies Act 1985 (as amended or
re-enacted from time to time) or any insolvency procedure under the U.K.
Insolvency Act 1986 (as amended or re-enacted from time to time) or any other
procedure under any law of any jurisdiction of, or having, a similar or
analogous nature of effect.
"Liquidation Proceedings” refers to the TOEMT 1 Liquidation Proceeding and the
TOEMT 2 Liquidation Proceeding;
"TOEMT” refers to TOEMT 1 and TOEMT 2;
"TOEMT Claims” refers to the TOEMT 1 Claims, the TOEMT 1 Other Claims, and the
TOEMT 2 Claims.
"TOEMT 1” refers to Transocean Equipment Manufacturing and Trading Limited (in
liquidation), a company organized under the laws of England and Wales with
registered number 1611473;
"TOEMT 1 Claims” refers to the Contrin Creditors’ claims as stated in the
Contrin Creditors’ Proofs of Debt on Form 4.25, each dated December 15, 2005,
and each in the amount of U.S. $2,229,500, filed by the Contrin Creditors in the
TOEMT 1 Liquidation Proceeding, as supplemented or amended from time to time;
"TOEMT 1 Liquidation Proceeding” refers to the liquidation proceedings of TOEMT
1 in the High Court of Justice, Chancery Division, London, England (No. 4731 of
2004);
"TOEMT 1 Other Claims” refers to any and all claims, other than the TOEMT 1
Claims, that the Contrin Creditors or any affiliate of the Contrin Creditors may
have as creditors of TOEMT 1, including, without limitation, the claims
initially advanced by the Contrin Creditors in the Liquidation Proceedings in
the aggregate amount of U.S. $20,619,332;
"TOEMT 2” refers to Transocean Equipment Manufacturing and Trading Limited (in
liquidation), a company organized under the laws of the Isle of Man with
registered number 56415C;

2



--------------------------------------------------------------------------------



 



"TOEMT 2 Liquidation Proceeding” refers to the liquidation proceedings of TOEMT
2 in the High Court of Justice, Chancery Division, London, England (No. 4732 of
2004); and
"TOEMT 2 Claims” refers to any and all claims that the Contrin Creditors or any
affiliate of the Contrin Creditors may have as creditors of TOEMT 2.

1.2   Construction   1.2.1   In this Assignment, unless the contrary intention
appears, a reference to:

  (a)   a Clause or Exhibit is a reference to a clause of or exhibit to this
Assignment; and     (b)   a person includes its successors and assigns.

1.2.2   The headings in this Assignment are for convenience only and are to be
ignored in construing them.   1.2.3   References to any document shall be
references to the same as amended, varied, supplemented, replaced and restated
in any manner from time to time.

2   Assignment

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, the Contrin
Creditors, and each of them, hereby assigns, transfers, sells, and conveys to
the Assignee forever all of the Contrin Creditors’ right, title, and interest in
and to the Assigned Assets. If any of the Assigned Assets is not capable of
assignment under this Clause 2, for whatever reason, then and in such event the
Contrin Creditors shall hold the Assigned Assets on trust for the exclusive
benefit of Assignee.

3   The Contrin Creditors’ Acknowledgments, Representations and Warranties

3.1   The Contrin Creditors, and each of them, hereby confirms to Assignee and
to its successors and assigns that:

  (a)   The Assigned Assets include all right, title, and interest of the
Contrin Creditors and of any affiliate of the Contrin Creditors in and to any
and all claims for monies due the Contrin Creditors or any affiliate of the
Contrin Creditors by TOEMT for monies lent by the Contrin Creditors or by any
predecessor-in-interest or affiliate of the Contrin Creditors to TOEMT, or for
monies due to the Contrin Creditors or any affiliate of the Contrin Creditors by
TOEMT as guarantor or surety, including all principal, interest, penalties,
default interest, charges, fees, and assessments whatsoever, whether now known
or hereinafter discovered.

3



--------------------------------------------------------------------------------



 



  (b)   The Assigned Assets include all damages that may be due to the Contrin
Creditors and to any affiliate of the Contrin Creditors by TOEMT by reason of
any act or failure to act by TOEMT, including, without limitation, claims for
monies had and received, claims in contract, claims in tort, claims in fraud, or
otherwise.     (c)   By this Assignment the Contrin Creditors, and each of them,
assigns, transfers, sells, and conveys to Assignee and to Assignee’s successors
and assigns all rights of the Contrin Creditors and of any affiliate of the
Contrin Creditors as creditors of TOEMT, including, without limitation, the
right to participate in any Insolvency Proceedings of TOEMT; the right to
receive notices, reports, and information from the liquidator of TOEMT; the
right to call, convene, and conduct meetings of creditors of TOEMT; the right to
vote at the meetings of the creditors of TOEMT and to otherwise grant consents
as creditors of TOEMT; and all other rights bestowed upon creditors of insolvent
debtors under the U.K. Insolvency Act of 1986, as amended, with respect to
TOEMT.     (d)   By this Assignment the Contrin Creditors, and each of them,
also assigns, transfers, conveys, and delivers to Assignee and to Assignee’s
successors and assigns all documents and records establishing and supporting the
TOEMT Claims. The Contrin Creditors, and each of them, agrees to cooperate with
Assignee and Assignee’s successors and assigns to promptly deliver all such
documentation and records to Assignee or to Assignee’s designee.

3.2   The Contrin Creditors, and each of them, hereby represents and warrants to
Assignee and its successors and assigns that:

  (a)   The Contrin Creditors, and each of them, has the full power, authority
and legal right to assign, transfer, sell, and convey the Assigned Assets to
Assignee;     (b)   The Contrin Creditors, and each of them, has the requisite
power and authority to execute and deliver this Assignment and to convey its
right, title, and interest in and to the Assigned Assets to Assignee;     (c)  
The execution of this Assignment by the Contrin Creditors and the assignment,
transfer, sale, and conveyance by the Contrin Creditors of the Assigned Assets
to Assignee have been duly authorized by all necessary company or partnership
action;     (d)   No Contrin Creditor is a party to or bound by any agreement,
order, judgment or decree which would require the consent of another to the
execution of this Assignment or prohibit the assignment, transfer, sale, or
conveyance of the Assigned Assets to Assignee;

4



--------------------------------------------------------------------------------



 



  (e)   The Contrin Creditors have obtained all necessary consents and approvals
to assign, transfer, sell, and convey the Assigned Assets to Assignee;     (f)  
The Assigned Assets are owned by the Contrin Creditors free and clear of any and
all liens, encumbrances, charges, and assessments, and are free from any rights
of set-off; and     (g)   In deciding to sell the Assigned Assets to Assignee,
no Contrin Creditor has relied upon any representation or warranty by Assignee
or by any agent of Assignee with respect to the value of the Assigned Assets or
the likelihood of their collection or realization.

4   Appointment

The Contrin Creditors, and each of them, hereby irrevocably constitutes and
appoints Assignee as the Contrin Creditors’ attorney, with full power of
substitution, in the Contrin Creditors’ name, place, and stead, to execute,
acknowledge, deliver, endorse, swear to, file, and record such agreements,
certificates, documents, and instruments as may be necessary or appropriate to
carry out fully the provisions of this Assignment, including, without
limitation, all assignments, certificates, and instruments that may be requested
for the purpose of transferring the Assigned Assets to Assignee or to Assignee’s
successors and assigns.

5   No Reliance

Assignee hereby confirms to the Contrin Creditors that Assignee has not relied
upon any representation or warranty by the Contrin Creditors, or any of them, or
by any agent of the Contrin Creditors with respect to the value of the Assigned
Assets or the likelihood of their collection or realization. The assignment of
the Assigned Assets by the Contrin Creditors to Assignee made hereby is without
recourse to the Contrin Creditors for the collection or realization of the
Assigned Assets in full.

6   Further Confirmation

The Contrin Creditors, and each of them, further covenants and agrees to execute
and deliver such other documents, instruments, and certificates as may be
reasonably requested by Assignee or by its successors and assigns and at the
Contrin Creditors’ sole cost and expense in order to vest title to the Assigned
Assets in Assignee and in its successors and assigns and to perfect Assignee’s
and its successors’ and assigns’ right, title, and interest in and to the
Assigned Assets.

5



--------------------------------------------------------------------------------



 



7   Governing Law

This Assignment shall be construed in accordance with and governed by the
substantive laws of the England and Wales (without regard to choice of law
principles) applicable to agreements made and to be performed therein and the
obligations, rights, and remedies of the parties under this Assignment shall be
determined in accordance with such laws.

8   Notice to Insolvency Officer

It is agreed that, upon completion of the Assignment a notice in the form of
Exhibit A shall be delivered to the Insolvency Officer of TOEMT 1 and TOEMT 2
(and each party shall execute such notices and co-operate in such delivery).
 
          IN WITNESS WHEREOF, the Contrin Creditors and Assignee have caused
this Assignment of Assets to be duly executed by their respective officers as of
this 21st day of March, 2006.

              CONTRIN CREDITORS:
 
            CONTRIN KONSORTIUM 1988/1
 
       
 
  By:   KARADAS GmbH
Managing Partner
 
       
 
  By:   /s/ FLORIAN STEININGER
Florian Steininger
Managing Director

6



--------------------------------------------------------------------------------



 



              CONTRIN KONSORTIUM 1988/S
 
       
 
  By:   KARADAS GmbH
Managing Partner
 
       
 
  By:   /s/ FLORIAN STEININGER
Florian Steininger
Managing Director
 
            CONTRIN UEBERSEE TRANSPORTGERAETE
HANDELSGESELLSCHAFT m.b.h. & Co KG
1989
 
       
 
  By   /s/ FLORIAN STEININGER
Florian Steininger
Managing Director
 
            CONTRIN ÜBERSEE TRANSPORTGERÄTE
HANDELSGESELLSCHAFT M.B.H & CO KG
1990
 
       
 
  By:   /s/ FLORIAN STEININGER
Florian Steininger
Managing Director

7



--------------------------------------------------------------------------------



 



              CONTAINER LEASING GMBH (1993)
 
       
 
  By:   /s/ FLORIAN STEININGER
Florian Steininger
Managing Director
 
            CONTRIN WORLDWIDE CONTAINER
LEASING GMBH (1994 & 1995)
 
       
 
  By:   /s/ FLORIAN STEININGER
Florian Steininger
Managing Director
 
            KARADAS GMBH
 
       
 
  By:   /s/ FLORIAN STEININGER
Florian Steininger
Managing Director
 
            ASSIGNEE:
 
            CRONOS CONTAINERS N.V.
 
       
 
  By:   /s/ DENNIS J. TIETZ
Dennis J. Tietz
Managing Director

8



--------------------------------------------------------------------------------



 



Exhibit 10.38
Exhibit A (to Assignment of Claims)
Form of Notice to Insolvency Officer
___________, 2006

     
To:
  Russell John Carman
 
   
From:
  Contrin Konsortium 1988/1,
Contrin Konsortium 1988/S,
Contrin Übersee Transportgeräte Handelsgesellschaft m.b.H & Co KG 1989,
Contrin Übersee Transportgeräte Handelsgesellschaft m.b.H & Co KG 1990,
Container Leasing GmbH (1993),
Contrin Worldwide Containerleasing GmbH (1994 & 1995), and
Karadas GmbH (collectively, “Assignors”); and
Cronos Containers, N.V., (the “Assignee”)

Dear Sir:
Transocean Equipment Manufacturing and Trading Limited (in liquidation), a
company registered in England and Wales
(“TOEMT 1”)
Transocean Equipment Manufacturing and Trading Limited (in liquidation), a
company registered in the Isle of Man (“TOEMT 2”)

1.   We hereby notify you that as of ___, 2006 the Assignors assigned to the
Assignee the following claims against TOEMT 1 and TOEMT 2 (the “Assigned
Assets”):

All of the rights and benefits of the Assignors under or in respect of the TOEMT
Claims including, without limitation:

  (i)   all principal, interest, penalties, default interest, charges, fees,
assessments, and monies whatsoever due to the Contrin Creditors by TOEMT 1 and
TOEMT 2, whether now known or hereinafter discovered;     (ii)   all rights and
interests of the Contrin Creditors in and in respect of the benefit of any
security and in respect of amounts owing to the Contrin Creditors by TOEMT 1 and
TOEMT 2; and     (iii)   all of the Contrin Creditors’ right to prove in the
Insolvency Proceedings of TOEMT 1 and TOEMT 2.

A-1



--------------------------------------------------------------------------------



 



"Contrin Creditors” refers to Contrin Konsortium 1988/1, Contrin Konsortium
1988/S, Contrin Übersee Transportgeräte Handelsgesellschaft m.b.H & Co KG 1989,
Contrin Übersee Transportgeräte Handelsgesellschaft m.b.H & Co KG 1990,
Container Leasing GmbH (1993), Contrin Worldwide Containerleasing GmbH (1994 &
1995), and Karadas GmbH, each a limited liability company or partnership
organized and existing under the laws of Austria;
“Insolvency Proceedings” refers to receivership, administration, liquidation
(including the Liquidation Proceedings), appointment of a provisional
liquidator, winding-up, dissolution, voluntary arrangement, or scheme of
arrangement under Section 425 of the U.K. Companies Act 1985 (as amended or
re-enacted from time to time) or any insolvency procedure under the U.K.
Insolvency Act 1986 (as amended or re-enacted from time to time) or any other
procedure under any law of any jurisdiction of, or having, a similar or
analogous nature of effect.
“Liquidation Proceedings” refers to the TOEMT 1 Liquidation Proceeding and the
TOEMT 2 Liquidation Proceeding;
“TOEMT” refers to TOEMT 1 and TOEMT 2;
“TOEMT Claims” refers to the TOEMT 1 Claim, the TOEMT 1 Other Claims, and the
TOEMT 2 Claims.
“TOEMT 1” refers to Transocean Equipment Manufacturing and Trading Limited (in
liquidation), a company organized under the laws of England and Wales with
registered number 1611473;
"TOEMT 1 Claims” refers to the Contrin Creditors’ claims as stated in the
Contrin Creditors’ Proofs of Debt on Form 4.25, each dated December 15, 2005,
and each in the amount of U.S. $2,229,500, filed by the Contrin Creditors in the
TOEMT 1 Liquidation Proceeding, as supplemented or amended from time to time;
“TOEMT 1 Liquidation Proceeding” refers to the liquidation proceedings of TOEMT
1 in the High Court of Justice, Chancery Division, London, England (No. 4731 of
2004);
"TOEMT 1 Other Claims” refers to any and all claims, other than the TOEMT 1
Claims, that the Contrin Creditors or any affiliate of the Contrin Creditors may
have as creditors of TOEMT 1, including, without limitation, the creditors’
claims initially advanced by the Contrin Creditors in the Liquidation
Proceedings in the aggregate amount of U.S. $20,619,332;
“TOEMT 2” refers to Transocean Equipment Manufacturing and Trading Limited (in
liquidation), a company organized under the laws of the Isle of Man with
registered number 56415C;

A-2



--------------------------------------------------------------------------------



 



“TOEMT 2 Liquidation Proceeding” refers to the liquidation proceedings of TOEMT
2 in the High Court of Justice, Chancery Division, London, England (No. 4732 of
2004); and
"TOEMT 2 Claims” refers to any and all claims that the Contrin Creditors or any
affiliate of the Contrin Creditors may have as creditors of TOEMT 2.

2.   Pursuant to Rule 11.11 of the Insolvency Rules, we hereby confirm that any
dividends from the liquidation of TOEMT 1 and TOEMT 2 payable to the Assignors
should be paid to the Assignee, or its successors and assigns, as directed.   3.
  The administrative details of Assignee are as follows:

         
 
  Name:
Address:   Cronos Containers, N.V.
Carawaweg 88
Curacao, Netherlands Antilles
 
       
 
  Copy to:    
 
       
 
       
 
  Name:
Address:   Cronos Containers Limited
The Icehouse
Dean Street
Marlow
Buckinghamshire SL 7 3AB
England
 
       
 
  Telephone:
Facsimile:
Attn/Ref:
Email:   44.1628.405.580
44.1628.405.648
Frank P. Vaughan
fpv@cronos.com

4.   Please acknowledge this notice by signing and returning to the Assignee the
attached acknowledgement.

This notice shall be governed by and construed in accordance with the laws of
England.

              ASSIGNORS:
 
            CONTRIN KONSORTIUM 1988/1
 
       
 
  By:   KARADAS GmbH
Managing Partner
 
       
 
  By:    
 
      Florian Steininger
Managing Director

A-3



--------------------------------------------------------------------------------



 



              CONTRIN KONSORTIUM 1988/S
 
       
 
  By:   KARADAS GmbH
Managing Partner
 
       
 
  By:    
 
      Florian Steininger
Managing Director
 
            CONTRIN UEBERSEE TRANSPORTGERAETE
HANDELSGESELLSCHAFT m.b.h. & Co KG
1989
 
       
 
  By:    
 
      Florian Steininger
Managing Director
 
            CONTRIN ÜBERSEE TRANSPORTGERÄTE
HANDELSGESELLSCHAFT M.B.H
& CO KG 1990
 
       
 
  By:    
 
      Florian Steininger
Managing Director
 
            CONTAINER LEASING GMBH (1993)
 
       
 
  By:    
 
      Florian Steininger
Managing Director
 
            CONTRIN WORLDWIDE CONTAINER
LEASING GMBH (1994 & 1995)
 
       
 
  By:    
 
      Florian Steininger
 
      Managing Director

A-4



--------------------------------------------------------------------------------



 



              KARADAS GMBH
 
       
 
  By    
 
      Florian Steininger
Managing Director
 
            ASSIGNEE:
 
            CRONOS CONTAINERS N.V.
 
       
 
  By:    
 
      Dennis J. Tietz
 
      Managing Director

A-5



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT OF NOTICE TO INSOLVENCY OFFICER
     The undersigned hereby acknowledges receipt of the Notice to Insolvency
Officer, dated ___, 2006, from Contrin Konsortium 1988/1, Contrin Konsortium
1988/S, Contrin Übersee Transportgeräte Handelsgesellschaft m.b.H & Co KG 1989,
Contrin Übersee Transportgeräte Handelsgesellschaft m.b.H & Co KG 1990,
Container Leasing GmbH (1993), Contrin Worldwide Containerleasing GmbH (1994 &
1995), Karadas GmbH (the “Assignors”) and Cronos Containers, N.V. (“Assignee”),
advising the undersigned of the assignment by the Assignors to Assignee of the
Assigned Assets.

     
 
   
 
   
 
  Russell John Carman
 
   
 
  Dated:                                         , 2006

A-6